            Case 0:21-cv-00013-SWS Document 64 Filed 06/30/21 Page 1 of 3



                                                                              iniCj'COURT
                              UNITED STATES DISTRICT COURT          S.'SikICT of
                                  DISTRICT OF WYOMING
                                                                   ?0?!JU'i3O P(!2:|3
                                                                               •'       V I.t. U I 1
WESTERN ENERGY ALLIANCE and                                               '   C "'C ?

PETROLEUM ASSOCIATION OF WYOMING,

               Petitioners,

                                                                   No. 21-CV-13-SWS
                                                                      (Lead Case)
JOSEPH R. BIDEN,JR., in his official capacity as President ofthe
United States; DEB HAALAND,in her official capacity as
Secretary ofthe Interior; and THE UNITED STATES BUREAU
OF LAND MANAGEMENT,

               Respondents, and

CENTER FOR BIOLOGICAL DIVERSITY,et al ("Conservation
Groups"), and ALTERRA MOUNTAIN COMPANY,et al
("Business Coalition"),

               Intervenor-Respondents.


STATE OF WYOMING,

               Petitioner,

       V.                                                          No. 21-CV-56-SWS
                                                                      (Joined Case)
THE UNITED STATES DEPARTMENT OF INTERIOR;
DEBRA ANNE HAALAND,in her official capacity as
Secretary ofthe Interior; THE BUREAU OF LAND
MANAGEMENT;NADA CULVER,in her official capacity
as Acting Director ofthe Bureau of Land Management; and
KIM LIEBHAUSER,in her official capacity as the Acting
Director of the Wyoming State Bureau of Land Management,

               Respondents, and

CENTER FOR BIOLOGICAL DIVERSITY,et al ("Conservation
Groups"), and ALTERRA MOUNTAIN COMPANY,et al
("Business Coalition"),

               Intervenor-Respondents.


                                         Page 1 of3
         Case 0:21-cv-00013-SWS Document 64 Filed 06/30/21 Page 2 of 3




   ORDER DISMISSING MOTIONS FOR PRELIMINARY INJUNCTION AS MOOT
                          WITHOUT PREJUDICE TO REFILING



       This matter comes before the Court following the parties' briefing (Docs. 58, 59, 60, 61,

63), as requested by the Court (Doc. 55), on the issue of whether to stay this case due to the

nationwide preliminary injunction recently ordered by the Western District of Louisiana. Having

considered the parties' positions and reviewed the records herein,the Court agrees with the parties

that a complete stay is not warranted and the case should proceed toward a final resolution on the

merits. The Court additionally finds, though,that the nationwide preliminary injunction issued on

June 15,2021, by Judge Terry Doughty ofthe Westem District ofLouisiana,State ofLouisiana v.

Joseph R. Biden, Jr., No. 2:21-CV-00778, — F. Supp. 3d        2021 WL 2446010(W.D. La. June

15,2021), renders the current motions for preliminary injunction filed here materially moot. This

Court finds that consideration of the pending motions for preliminary injunction would be a

duplication and uneconomical use ofjudicial resources that risks inconsistent non-final rulings by

different federal district courts. "As between federal district courts, however, though no precise

rule has evolved, the general principle is to avoid duplicative litigation." Colorado River Water

Conserv. Dist. v. United States,424 U.S.800,817(1976). The current preliminary injunction does

not provide Petitioners here all the relief their motions requested, but it granted the bulk of

Petitioners' requested relief, and the Court finds the remaining issues in this case should be

considered and determined in the briefing on the merits.

       Additionally, several parties expressed concern over or disagreement with nationwide

injunctions. {See, e.g.. Doc. 58 pp. 5-6; Doc. 59 p. 3.) The issuance of nationwide injunctions is

a subject ofdebate. See, e.g., Dep't ofHomeland Sec. v. New York, 140 S. Ct. 599,599-601 (2020)


                                            Page 2 of3
          Case 0:21-cv-00013-SWS Document 64 Filed 06/30/21 Page 3 of 3




(Gorsuch, J., concurring). Nonetheless, at least at the current time, there is no binding precedent

precluding their issuance, see Santa Cruz Lesbian & Gay Cmty. Ctr. v. Trump, — F. Supp. 3d —,

2020 WL 7640460, at *19 (N.D. Cal. Dec. 22, 2020)("federal district courts have authority to

grant nationwide injunctions"), and federal courts of appeal have upheld them, see, e.g., Santa

Cruz Lesbian and Gay CommPennsylvania V. President United States, 930 F.3d 543(3d Cir. 2019)

(affirming the district court's permanent, nationwide injunction), reversed and remanded on other

grounds sub nom. Little Sisters ofthe Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct.

2367 (2020). The debate concerning the propriety of issuing nationwide injunctions is an

interesting legal question that need not be answered by this Court.

       IT IS THEREFORE ORDERED that Petitioners Western Energy Alliance and

Petroleum Association of Wyoming's Motion for Preliminary Injunction(21-CV-13 Doc. 41) and

the State of Wyoming's Motion for Preliminary Injunction (21-CV-56 Doc. 44) are hereby

DISMISSED AS MOOT WITHOUT PREJUDICE. Petitioners may renew their requests for

preliminary relief if the current preliminary injunction issued by the Western District of Louisiana

is vacated, withdrawn, or otherwise altered in a material manner. This judicial review of

administrative action is not stayed, and the parties should continue to proceed in accordance with

Local Civil Rule 83.6.


       ORDERED: Junej^             .2021.

                                                      )Cott W. Skavdahl
                                                     United States District Judge




                                            Page 3 of 3
